DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Su (20160239452).
As to claim 1, Su discloses a system (fig. 5), comprising:
a first die (semiconductor die 502) with a central processing unit (CPU) (processing module 513) and a first bridge (TX interface 518);
a second die (semiconductor die 504) with a second bridge (RX interface 528), wherein the second die comprises a second CPU (processing module 523); and
die-to-die interconnects (bus “C, ID”) electrically coupled to the first bridge and the second bridge (see fig. 5), wherein the CPU and the second CPU are configured to jointly arbitrate shared communication via the die-to-die interconnects or shared use of a resource in the system (par. 39 “arranged to perform arbitration upon transmission requests”).
	As to claim 2, Su discloses the system of claim 1, wherein, at a given time, all signal lines in the die-to-die interconnects are allocated to the CPU or the second CPU (Su, par. 40).	
As to claim 4, Su discloses the system of claim 1, wherein, at a given time, the system is configured to dynamically allocate signals lines in the die-to-die interconnects to the CPU, the second CPU or both (par. 41).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Chen (US 20080172510).
As to claim 3, Su discloses the system of claim 1, but does not discloses wherein, at a given time, a subset of signal lines in the die- to-die interconnects are allocated to the CPU and a second subset of the signal lines in the die-to-die interconnects are allocated to the second CPU. In the same field of art (arbitration), Chen discloses a parallel bus architecture includes: a first subsystem, a second subsystems and an interconnect for transmitting a command (abstract). In one embodiment, Chen further discloses a system, comprising:
a first subsystem (fig. 6 sub system 610) with a first device (device 612) and a first bridge (bridge 672, 674);
a second subsystem (subsystem 620) with a second device (device 632) and a second bridge (bridge 672, 674); 
wherein, at a given time, a subset of signal lines in the interconnects are allocated to the first subsystem and a second subset of the signal lines in the interconnects are allocated to the second subsystem (fig. 6, par. 23). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Su and Chen, by comprising, at a given time, a subset of signal lines in the die- to-die interconnects being allocated to the CPU and a second subset of the signal lines in the die-to-die interconnects being allocated to the second CPU. The motivation is to improve the flexibility and the performance of the system (Background, par. 5 “to reduce overhead”).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Maggi et al (US 20050276223, Maggi)
As to claim 5, Su discloses the system of claim 4, but does not disclose wherein the dynamic allocation is based at least in part on a predefined performance constraint associated with a service of a function associated with the die or the second die. In the same field of art (data transferring), Maggi discloses a correlated advantage is the automatic restoring of the maximum bandwidth available from the connections; this is achieved by carrying the frames over those connections where actual delays previously out of the range are within the range (abstract). In one embodiment, Maggi discloses a dynamic allocation is based at least in part on a predefined performance constraint (par. 16, “predefined maximum value”) associated with a service of a function (“carrying the Ethernet frames”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Su and Maggi, by dynamically allocating based at least in part on a predefined performance constraint associated with a service of a function associated with the die or the second die. The motivation is to improve the performance and the efficiency of the system (par. 5).
As to claim 6, Su/Maggi discloses the system of claim 5, wherein the predefined performance constraint comprises an upper bound on a latency (Maggi, par. 16 “upper bound”).
As to claim 7, Su/Maggi discloses the system of claim 5, wherein the dynamic allocation is based at least in part on a type of the service or a type of the function (Maggi, par. 4 “VC4, VC3, VC12”).
Claims 8, 10-11, 15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Steinmacher-Burow (US 20180150419) in view of Chen.
As to claim 8, Steinmacher-Burow discloses a system, comprising:
a first die (fig. 3 chip 204) with a central processing unit (CPU) (core 230) and a first bridge (memory interface unit 236);
a second die (memory chip 213, 218) with a second bridge (processor interface), wherein the second die excludes a second CPU (Fig. 3. Note: Fig. 3 shows the memory chip does not include a CPU) or that has a third CPU unrelated to the first bridge and the second bridge. 
a third die (another chip 204) with a fourth CPU (core of said another chip 204) and a third bridge (memory interface unit of said another chip 204);
Steinmacher-Burow does not disclose a die-to-die interconnect as claimed. In the same field of art (arbitration), Chen discloses a parallel bus architecture includes: a first subsystem, a second subsystems and an interconnect for transmitting a command (abstract). In one embodiment, Chen further discloses a system, comprising:
a first subsystem (fig. 6 sub system 610) with a first bridge (bridge 672, 674);
a second subsystem (subsystem 620) with a second bridge (bridge 672, 674); and
a third subsystem (subsystem 630) with a third bridge (bridge 682, 684); and
an interconnects electrically coupled to the first bridge, the second bridge, and the third bridge (interconnect 650), wherein the first, second and the third subsystem are configured to jointly arbitrate shared communication via the interconnects or shared use of a resource in the system (par. 20, “to arbitrate commands”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Steinmacher-Burow and Chen, by comprising a third die with a fourth CPU and a third bridge and die-to-die interconnects electrically coupled to the first bridge, the second bridge, and the third bridge, wherein the CPU and the fourth CPU are configured to jointly arbitrate shared communication via the die-to-die interconnects or shared use of a resource in the system. The motivation is to improve the flexibility and the performance of the system (Background, par. 5 “to reduce overhead”).
As to claim 10, Steinmacher-Burow/Chen discloses the system of claim 8, wherein, at a given time, a subset of signal lines in the die- to-die interconnects are allocated to the CPU and a second subset of the signal lines in the die-to-die interconnects are allocated to the fourth CPU (Chen, par. 23 Note: A subset of signal lines is for a master device via a master port M1 and a subset of signal lines is for other master device via a slave port S1).
As to claim 11, Steinmacher-Burow/Chen discloses the system of claim 8, wherein, at a given time, the system is configured to dynamically allocate signals lines in the die-to-die interconnects to the CPU, the fourth CPU or both (Chen, par. 23).
As to claim 15, Steinmacher-Burow discloses a system, comprising:
a first die (fig. 3 chip 204) with a central processing unit (CPU) (core 230), a second CPU (another core 230) and a first bridge (memory interface unit 236);
a second die (memory chip 214) with a second bridge (processor interface unit 250), wherein the second die excludes a third CPU (Note: Fig. 3 shows memory chip 214 does not include a CPU) or that has a fourth CPU unrelated to the first bridge and the second bridge; and
Steinmacher-Burow does not disclose a die-to-die interconnect as claimed. In the same field of art (arbitration), Chen discloses a parallel bus architecture includes: a first subsystem, a second subsystems and an interconnect for transmitting a command (abstract). In one embodiment, Chen further discloses a system, comprising:
a first subsystem (fig. 6 sub system 610) with a first and a second device (612, 614, 616) with a first bridge (bridge 672, 674);
a second subsystem (subsystem 620) with a second bridge (bridge 672, 674); and
die-to-die interconnects electrically coupled to the first bridge and the second bridge (fig. 6), wherein the first and the second device are configured to jointly arbitrate shared communication via the die-to-die interconnects or shared use of a resource in the system (par. 20, “to arbitrate commands”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Steinmacher-Burow and Chen, by comprising  die-to-die interconnects electrically coupled to the first bridge and the second bridge, wherein the CPU and the second CPU are configured to jointly arbitrate shared communication via the die-to-die interconnects or shared use of a resource in the system.. The motivation is to improve the flexibility and the performance of the system (Background, par. 5 “to reduce overhead”).
As to claim 17, Steinmacher-Burow/Chen discloses the system of claim 15, wherein, at a given time, a subset of signal lines in the die-to-die interconnects are allocated to the CPU and a second subset of the signal lines in the die- to-die interconnects are allocated to the second CPU (Chen, par. 23. Note: In each subsystem, a subset of signal lines for a master device via a master port M and a subset of signal lines for a slave device via a slave port S).
As to claim 18, Steinmacher-Burow/Chen discloses system of claim 15, wherein, at a given time, the system is configured to dynamically allocate signals lines in the die-to-die interconnects to the CPU, the second CPU or both (Chen, par. 23).
Claim 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Steinmacher- in view of Chen and further in view of Su.
As to claim 9, Steinmacher-Burow/Chen discloses the system of claim 8, but does not discloses wherein, at a given time, all signal lines in the die-to-die interconnects are allocated to the CPU or the fourth CPU. In the same field of art (data transferring), Su discloses a semiconductor die assembled in a wafer-level package includes a processing circuit, a multiplexer and a transmit interface (abstract). In one embodiment, Su further discloses all signal lines in the die-to-die interconnects (fig. 5 “C, ID”) are allocated to a first CPU (processing module 313) or other CPU (processing 514, par. 40 “only one of the processing modules 513 and 514”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Steinmacher-Burow/Chen and Su, by at a given time, allocating all signal lines in the die-to-die interconnects to the CPU or the fourth CPU. The motivation is to reduce the size, and to simplify the structure of the system (par. 3).
As to claim 16, Steinmacher-Burow/Chen discloses the system of claim 15, but does not disclose wherein, at a given time, all signal lines in the die-to-die interconnects are allocated to the CPU or the second CPU. In the same field of art (data transferring), Su discloses a semiconductor die assembled in a wafer-level package includes a processing circuit, a multiplexer and a transmit interface (abstract). In one embodiment, Su further discloses all signal lines in the die-to-die interconnects (fig. 5 “C, ID”) are allocated to a first CPU (processing module 313) or other CPU (processing 514, par. 40 “only one of the processing modules 513 and 514”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Steinmacher-Burow/Chen and Su, by at a given time, allocating all signal lines in the die-to-die interconnects to the CPU or the second CPU. The motivation is to reduce the size, and to simplify the structure of the system (par. 3).
Claim 12-14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Steinmacher- in view of Chen and further in view of Maggi.
As to claim 12, Steinmacher-Burow/Chen discloses the system of claim 11, but does not disclose wherein the dynamic allocation is based at least in part on a predefined upper bound on a latency associated with a service of a function associated with the die or the third die. In the same field of art (data transferring), Maggi discloses a correlated advantage is the automatic restoring of the maximum bandwidth available from the connections; this is achieved by carrying the frames over those connections where actual delays previously out of the range are within the range (abstract). In one embodiment, Maggi discloses a dynamic allocation is based at least in part on a predefined upper bound on a latency (par. 16, “predefined maximum value”) associated with a service of a function (“carrying the Ethernet frames”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Steinmacher-Burow/Chen and Maggi, by dynamically allocating based at least in part on a predefined upper bound on a latency associated with a service of a function associated with the die or the third die. The motivation is to improve the performance and the efficiency of the system (par. 5).
As to claim 13, Steinmacher-Burow/Chen/Maggi discloses the system of claim 12, wherein the predefined performance constraint comprises an upper bound on a latency (Maggi, par. 16 “upper bound”).
As to claim 14, Steinmacher-Burow/Chen/Maggi discloses the system of claim 12, wherein the dynamic allocation is based at least in part on a type of the service or a type of the function (Maggi, par. 4 “VC4, VC3, VC12”).
As to claim 19, Steinmacher-Burow/Chen discloses the system of claim 18, but does not disclose wherein the dynamic allocation is based at least in part on a predefined upper bound on a latency associated with a service of a function associated with the CPU or the second CPU. In the same field of art (data transferring), Maggi discloses a correlated advantage is the automatic restoring of the maximum bandwidth available from the connections; this is achieved by carrying the frames over those connections where actual delays previously out of the range are within the range (abstract). In one embodiment, Maggi discloses a dynamic allocation is based at least in part on a predefined upper bound on a latency (par. 16, “predefined maximum value”) associated with a service of a function (“carrying the Ethernet frames”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Steinmacher-Burow/Chen and Maggi, by dynamically allocating based at least in part on a predefined upper bound on a latency associated with a service of a function associated with the CPU or the second CPU. The motivation is to improve the performance and the efficiency of the system (par. 5).
As to claim 20, Steinmacher-Burow/Chen/Maggi discloses the system of claim 19, wherein the dynamic allocation is based at least in part on a type of the service or a type of the function (Maggi, par. 4 “VC4, VC3, VC12”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002. The examiner can normally be reached Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184